     Case 3:18-cv-02178-BEN-MSB Document 55 Filed 06/05/20 PageID.337 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    CAREY L. JOHNSON,                                  Case No.: 18cv2178-BEN (MSB)
12                                      Plaintiff,
                                                         PROTECTIVE ORDER [ECF NO. 54]
13    v.
14    UNITED STATES OF AMERICA, et al.,
15                                   Defendants.
16
17          The Court recognizes that at least some of the documents and information
18   (“materials”) being sought through discovery in the above-captioned action are normally
19   kept confidential by the parties. The materials to be exchanged throughout the course of
20   the litigation between the parties may contain medical, employment, law enforcement
21   sensitive, privileged and personal identifying information. Some of the materials also may
22   be protected by the Privacy Act, 5 U.S.C. § 552a. For these reasons, the parties have agreed
23   to be bound by the terms of this Protective Order (“Order”) in this action. The purpose of
24   this Order is to protect the confidentiality of such materials as much as practical during the
25   litigation.
26   ///
27   ///
28   ///

                                                     1
                                                                                 18cv2178-BEN (MSB)
     Case 3:18-cv-02178-BEN-MSB Document 55 Filed 06/05/20 PageID.338 Page 2 of 9



 1         THEREFORE:
 2                                         DEFINITIONS
 3         1.     The term “confidential information” will mean and include information
 4   contained or disclosed in any materials, including documents, portions of documents,
 5   answers to interrogatories, responses to requests for admissions, trial testimony, deposition
 6   testimony, and transcripts of trial testimony and depositions, including data, summaries,
 7   and compilations derived therefrom that is deemed to be confidential information by any
 8   party to which it belongs.
 9         2.     The term “materials” will include, but is not be limited to: documents;
10   correspondence; memoranda; bulletins; letters; statements; contracts; invoices; drafts;
11   worksheets; notes of conversations; desk diaries; appointment books; recordings;
12   photographs; videos; compilations from which information can be obtained and translated
13   into reasonably usable form through detection devices; sketches; drawings; notes; reports;
14   instructions; disclosures; other writings; models and other physical objects; and
15   electronically-stored information.
16         3.     The term “counsel” will mean outside counsel of record, and other attorneys,
17   paralegals, secretaries, legal assistants, clerks and other support staff employed in the law
18   firms or government offices identified in the caption above, i.e., Joel Robbins, Lauren
19   Channell, the firm of Robbins and Curtin, and Leigh Johnson, for Plaintiff Carey Johnson,
20   and Assistant U.S. Attorneys at the United States Attorney’s Office for the Southern
21   District of California, including counsel specifically named above, for Defendants United
22   States of America and the 16 individually-named Defendants. “Counsel” also includes
23   agency attorneys for Defendant United States of America.
24
25                                    GENERAL RULES
26         4.     Each party to this litigation that produces or discloses any materials, answers
27   to interrogatories, responses to requests for admission, trial testimony, deposition
28   testimony, and transcripts of trial testimony and depositions, or information that the

                                                   2
                                                                                18cv2178-BEN (MSB)
     Case 3:18-cv-02178-BEN-MSB Document 55 Filed 06/05/20 PageID.339 Page 3 of 9



 1   producing party believes should be subject to this Protective Order may designate the same
 2   as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY.”
 3                a.     Designation as “CONFIDENTIAL”: Any party may designate
 4   information as “CONFIDENTIAL” only if, in the good faith belief of such party and its
 5   counsel, the unrestricted disclosure of such information could be potentially prejudicial to
 6   the privacy and/or law enforcement interests and/or operations of such party.
 7                b.     Designation as “CONFIDENTIAL - FOR COUNSEL ONLY”: Any
 8   party may designate information as “CONFIDENTIAL - FOR COUNSEL ONLY” only if,
 9   in the good faith belief of such party and its counsel, the information is among that
10   considered to be most sensitive by the party.
11         5.     In the event the producing party elects to produce materials for inspection, no
12   marking need be made by the producing party in advance of the initial inspection. For
13   purposes of the initial inspection, all materials produced will be considered as
14   “CONFIDENTIAL - FOR COUNSEL ONLY,” and must be treated as such pursuant to
15   the terms of this Order. Thereafter, upon selection of specified materials for copying by the
16   inspecting party, the producing party must, within a reasonable time prior to producing
17   those materials to the inspecting party, mark the copies of those materials that contain
18   confidential information with the appropriate confidentiality marking.
19         6.     Whenever a deposition taken on behalf of any party involves a disclosure of
20   confidential information of any party:
21                a.     the deposition or portions of the deposition must be designated as
22   containing confidential information subject to the provisions of this Order; such
23   designation must be made on the record whenever possible, but a party may designate
24   portions of depositions as containing confidential information after transcription of the
25   proceedings; [A] party will have until fourteen (14) days after receipt of the deposition
26   transcript to inform the other party or parties to the action of the portions of the transcript
27   to be designated “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL ONLY.”
28   ///

                                                     3
                                                                                  18cv2178-BEN (MSB)
     Case 3:18-cv-02178-BEN-MSB Document 55 Filed 06/05/20 PageID.340 Page 4 of 9



 1                b.    the disclosing party will have the right to exclude from attendance at
 2   the deposition, during such time as the confidential information is to be disclosed, any
 3   person other than the deponent, counsel (including their staff and associates), the court
 4   reporter, and the person(s) agreed upon pursuant to paragraph 8 below; and
 5                c.    the originals of the deposition transcripts and all copies of the
 6   deposition must bear the legend “CONFIDENTIAL” or “CONFIDENTIAL - FOR
 7   COUNSEL ONLY,” as appropriate, and the original or any copy ultimately presented to a
 8   court for filing must not be filed unless it can be accomplished under seal, identified as
 9   being subject to this Order, and protected from being opened except by order of this Court.\
10         7.     All confidential information designated as “CONFIDENTIAL” or
11   “CONFIDENTIAL FOR COUNSEL ONLY” must not be disclosed by the receiving party
12   to anyone other than those persons designated within this order and must be handled in the
13   manner set forth below and, in any event, must not be used for any purpose other than in
14   connection with this litigation, unless and until such designation is removed either by
15   agreement of the parties, or by order of the Court.
16         8.    Information designated “CONFIDENTIAL - FOR COUNSEL ONLY” must
17   be viewed only by counsel (as defined in paragraph 3) of the receiving party, and by
18   independent experts under the conditions set forth in this Paragraph. The right of any
19   independent expert to receive any materials designated as “CONFIDENTIAL - FOR
20   COUNSEL ONLY” will be subject to the advance approval of such expert by the
21   producing party or by permission of the Court. The party seeking approval of an
22   independent expert must provide the producing party with the name and curriculum vitae
23   of the proposed independent expert, and a signed copy of the independent expert’s
24   acknowledgement that he or she has read, understood, and agrees to abide by the terms of
25   this protective order, in advance of providing any confidential information of the producing
26   party to the expert. Any objection by the producing party to an independent expert
27   receiving confidential information must be made in writing within fourteen (14) days
28   following receipt of the identification of the proposed expert. Confidential information may

                                                  4
                                                                                18cv2178-BEN (MSB)
     Case 3:18-cv-02178-BEN-MSB Document 55 Filed 06/05/20 PageID.341 Page 5 of 9



 1   be disclosed to an independent expert if the fourteen (14) day period has passed and no
 2   objection has been made. The approval of independent experts must not be unreasonably
 3   withheld.
 4           9.    Information designated “CONFIDENTIAL” must be viewed only by counsel
 5   (as defined in paragraph 3) of the receiving party, by the parties to the litigation, by
 6   independent experts, by court personnel, and by the additional individuals listed below,
 7   provided each such individual has read this Order in advance of disclosure and has agreed
 8   in writing to be bound by its terms:
 9                 a.     Party representatives, executives and government officials who are
10   required to participate in decisions with reference to this action;
11                 b.     Technical personnel with whom Counsel for the parties intend to
12   consult, in the discretion of such counsel, in preparation for trial of this action; and
13                 c.     Employees associated with the individuals identified above.
14           10.   With     respect    to    material     designated    “CONFIDENTIAL”            or
15   “CONFIDENTIAL – FOR COUNSEL ONLY,” any person indicated on the face of the
16   document to be its originator, author or a recipient of a copy of the document, may be
17   shown the same.
18           11.   All information which has been designated as “CONFIDENTIAL” or
19   “CONFIDENTIAL -FOR COUNSEL ONLY” by the producing or disclosing party, and
20   any and all reproductions of that information, must be retained in the custody of the counsel
21   for the receiving party identified in paragraph 3, except that independent experts authorized
22   to view such information under the terms of this Order may retain custody of copies such
23   as are necessary for their participation in this litigation.
24           12.   Before any materials produced in discovery, answers to interrogatories,
25   responses to requests for admissions, deposition transcripts, or other documents which are
26   designated as confidential information are filed with the Court for any purpose, the party
27   seeking to file such material must seek permission of the Court to file the material under
28   seal.

                                                     5
                                                                                   18cv2178-BEN (MSB)
     Case 3:18-cv-02178-BEN-MSB Document 55 Filed 06/05/20 PageID.342 Page 6 of 9



 1         12.1 [Per Magistrate Berg’s Chambers Rules:] No document may be filed under
 2   seal, except pursuant to a court order that authorizes the sealing of the particular
 3   document, or portion of the document. A sealing order may issue only upon a showing
 4   that the information is privileged or protectable under the law. The request must be
 5   narrowly tailored to seek sealing only of the confidential or privileged material. To file a
 6   document under seal, the parties must comply with the procedures explained in Section
 7   2.j of the Electronic Case Filing Administrative Policies and Procedures Manual for the
 8   United States District Court for the Southern District of California and Civil Local Rule
 9   79.2. In addition, a party must file a redacted version of any document that it seeks to file
10   under seal. The document must be titled to show that it corresponds to an item filed under
11   seal, e.g., ‘Redacted Copy of Sealed Declaration of John Smith in Support of Motion for
12   Summary Judgment.’ The party should file the redacted document(s) simultaneously with
13   a joint motion or ex parte application requesting that the confidential portions of the
14   document(s) be filed under seal and setting forth good cause for the request.
15         13.    At any stage of these proceedings, any party may object to a designation of
16   the materials as confidential information. The party objecting to confidentiality must
17   notify, in writing, counsel for the designating party of the objected-to materials and the
18   grounds for the objection. If the dispute is not resolved consensually between the parties
19   within seven (7) days of receipt of such a notice of objections, the objecting party may
20   move the Court for a ruling on the objection. The materials at issue must be treated as
21   confidential information, as designated by the designating party, until the Court has ruled
22   on the objection or the matter has been otherwise resolved.
23         14.    All confidential information must be held in confidence by those inspecting
24   or receiving it, and must be used only for purposes of this action. Counsel for each party,
25   and each person receiving confidential information must take reasonable precautions to
26   prevent the unauthorized or inadvertent disclosure of such information. If confidential
27   information is disclosed to any person other than a person authorized by this Order, the
28   party responsible for the unauthorized disclosure must immediately bring all pertinent facts

                                                   6
                                                                                  18cv2178-BEN (MSB)
     Case 3:18-cv-02178-BEN-MSB Document 55 Filed 06/05/20 PageID.343 Page 7 of 9



 1   relating to the unauthorized disclosure to the attention of the other parties and, without
 2   prejudice to any rights and remedies of the other parties, make every effort to prevent
 3   further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
 4         15.    No party will be responsible to another party for disclosure of confidential
 5   information under this Order if the information in question is not labeled or otherwise
 6   identified as such in accordance with this Order.
 7         16.    If a party, through inadvertence, produces any confidential information
 8   without labeling or marking or otherwise designating it as such in accordance with this
 9   Order, the designating party may give written notice to the receiving party that the
10   document or thing produced is deemed confidential information, and that the document or
11   thing produced should be treated as such in accordance with that designation under this
12   Order. The receiving party must treat the materials as confidential, once the designating
13   party so notifies the receiving party. If the receiving party has disclosed the materials before
14   receiving the designation, the receiving party must notify the designating party in writing
15   of each such disclosure. Counsel for the parties will agree on a mutually acceptable manner
16   of labeling or marking the inadvertently produced materials as “CONFIDENTIAL” or
17   “CONFIDENTIAL - FOR COUNSEL ONLY - SUBJECT TO PROTECTIVE ORDER.”
18         17.    Nothing within this order will prejudice the right of any party to object to the
19   production of any discovery material on the grounds that the material is protected as
20   privileged or as attorney work product.
21         18.    Nothing in this Order will bar counsel from rendering advice to their clients
22   with respect to this litigation and, in the course thereof, relying upon any information
23   designated as confidential information, provided that the contents of the information must
24   not be disclosed.
25   ///
26   ///
27   ///
28   ///

                                                    7
                                                                                   18cv2178-BEN (MSB)
     Case 3:18-cv-02178-BEN-MSB Document 55 Filed 06/05/20 PageID.344 Page 8 of 9



 1         19.    This Order will be without prejudice to the right of any party to oppose
 2   production of any information for lack of relevance or any other ground other than the mere
 3   presence of confidential information. The existence of this Order must not be used by either
 4   party as a basis for discovery that is otherwise improper under the Federal Rules of Civil
 5   Procedure.
 6         20.    Nothing within this order will be construed to prevent disclosure of
 7   confidential information if such disclosure is required by law or by order of the Court.
 8         21.    Provision regarding the disposition of confidential or sealed documents
 9   and information after the case is closed, per Magistrate Berg’s chambers rules: Upon
10   final termination of this action, including any and all appeals, counsel for each party must,
11   upon request of the producing party, return all confidential information to the party that
12   produced the information, including any copies, excerpts, and summaries of that
13   information, or must destroy same at the option of the receiving party, and must purge all
14   such information from all machine-readable media on which it resides. Notwithstanding
15   the foregoing, counsel for each party may retain all pleadings, briefs, memoranda, motions,
16   and other documents filed with the Court that refer to or incorporate confidential
17   information, and will continue to be bound by this Order with respect to all such retained
18   information. Further, attorney work product materials that contain confidential information
19   need not be destroyed, but, if they are not destroyed, the person in possession of the
20   attorney work product will continue to be bound by this Order with respect to all such
21   retained information.
22         22.    The restrictions and obligations set forth within this order will not apply to
23   any information that: (a) the parties agree should not be designated confidential
24   information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the
25   parties agree, or the Court rules, has become public knowledge other than as a result of
26   disclosure by the receiving party, its employees, or its agents in violation of this Order; or
27   (d) has come or will come into the receiving party's legitimate knowledge independently
28   of the production by the designating party. Prior knowledge must be established by pre-

                                                   8
                                                                                 18cv2178-BEN (MSB)
     Case 3:18-cv-02178-BEN-MSB Document 55 Filed 06/05/20 PageID.345 Page 9 of 9



 1   production documentation.
 2         23.    The restrictions and obligations within this order will not be deemed to
 3   prohibit discussions of any confidential information with anyone if that person already has
 4   or obtains legitimate possession of that information.
 5         24.    Transmission by email or some other currently utilized method of
 6   transmission is acceptable for all notification purposes within this Order.
 7         25.    This Order may be modified by agreement of the parties, subject to approval
 8   by the Court.
 9         26.    The Court may modify the terms and conditions of this Order for good cause,
10   or in the interest of justice, or on its own order at any time in these proceedings. The parties
11   prefer that the Court provide them with notice of the Court's intent to modify the Order and
12   the content of those modifications, prior to entry of such an order.
13         IT IS SO ORDERED.
14   Dated: June 5, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    9
                                                                                   18cv2178-BEN (MSB)
